IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1916
                             Filed October 10, 2018


FORREST TRAUSCH,
    Plaintiff-Appellant,

vs.

IOWA DEPARTMENT OF HUMAN SERVICES,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      Appeal from an order of the district court affirming agency action.

AFFIRMED.




      Eric D. Puryear and Eric S. Mail of Puryear Law PC, Davenport, for

appellant.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                          2


McDONALD, Judge.

       The Iowa Department of Human Services founded a report of child abuse,

denial of critical care, against Forrest Trausch. Trausch sought judicial review of

the final agency decision, and the district court affirmed the agency’s decision.

Trausch timely filed this appeal.

       Trausch challenges the department’s factual findings and its application of

fact to law. Our review is governed by the Iowa Administrative Procedure Act,

Iowa Code chapter 17A (2015). See Lakeside Casino v. Blue, 743 N.W.2d 169,

172 (Iowa 2007). The standard of review differs depending on the error alleged.

See Jacobson Transp. Co. v. Harris, 778 N.W.2d 192, 196 (Iowa 2010). Factual

challenges are reviewed for substantial evidence. See id. “Evidence is substantial

if a reasonable mind would find it adequate to reach a conclusion.” Quaker Oats

Co. v. Ciha, 552 N.W.2d 143, 150 (Iowa 1996). “We are bound by [factual] findings

. . . supported by substantial evidence.” Sunrise Retirement Cmty. v. Iowa Dep’t

of Human Servs., 833 N.W.2d 216, 219 (Iowa 2013).              When we review the

agency’s application of law, we will reverse only if the agency’s action is irrational,

illogical, or wholly unjustifiable. See Iowa Code § 17A.19(10)(i), (m).

       We begin and end our analysis with the following observation:              “The

administrative process presupposes judgment calls are to be left to the agency.

Nearly all disputes are won or lost there.” Sellers v. Emp’t Appeal Bd., 531 N.W.2d

645, 646 (Iowa Ct. App. 1995) (citations omitted). It is a rare case reversing final

agency action on the ground the agency’s action is unsupported by substantial

evidence or is irrational, illogical, or wholly unjustifiable. After conducting review

of the agency record, this case is not the rare case requiring reversal of an agency
                                             3


decision. Trausch’s conduct caused the child harm within the meaning of the

relevant authorities. See Iowa Code § 232.68(2)(a)(4)(b); Taylor v. Iowa Dep’t of

Human Servs., 870 N.W.2d 262, 271 (Iowa Ct. App. 2015). We thus conclude the

agency’s decision is supported by substantial evidence and its application of fact

to law is not irrational, illogical, or wholly unjustifiable.

       The judgment of the district court is affirmed without further opinion. See

Iowa Ct. R. 21.26(1)(a), (b), (d), (e).

       AFFIRMED.